Appellant, a boy about 11 years old, was a passenger in the sleeper attached to one of appellee's trains. The sleeper was derailed. It was claimed that the accident was due to negligence on appellee's part, proximately causing personal injury to appellant. The verdict was in favor of appellee. The assignment of error is that the court erred in refusing to grant a new trial because the verdict was contrary to the evidence. The appeal is a companion one on the facts to Mary Hudson, by next friend, v. Ft. W.  D.C. Ry. Co., 139 S.W. 617, this day decided by this court. What is there said disposes of this appeal.
The judgment was ordered affirmed.